CHEMICAL MECHANICAL PLANARIZATION CARRIER SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean Enos on 2/10/2022.
The claims are amended as follows:
Claim 1 (Currently Amended): A retrofit CMP carrier system useful in a CMP process, the system comprising: an existing CMP machine; a CMP carrier configured to retain a wafer, wherein the CMP carrier is retrofitted onto the existing CMP machine and supplies pneumatic pressure for application to the wafer during operation of the existing CMP machine; a CMP computer coupled to the existing CMP machine, wherein the CMP computer contains a a flexible membrane of the CMP carrier to apply pressure to a wafer.

Claim 5 (Currently Amended): The system of claim 1, wherein the computer is further programmed to receive from the CMP computer a signal indicating voltage proportional to a backpressure setting determined by the CMP computer operating the 
Claim 6 (Currently Amended): The system of claim 5, wherein the computer is programmed to receive a signal containing a measured applied backpressure by the CMP carrier from a transducer connected to the computer and automatically calculate a measured backpressure voltage corresponding to the measured applied backpressure and output the measured backpressure voltage to a load cell of the existing CMP machine to operate the 
Claim 7 (Currently Amended): The system of claim 1, wherein the computer is further programmed to receive from the CMP computer a signal indicating voltage proportional to a retaining ring pressure setting determined by the CMP computer operating the 
.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Hsu (US 20150158140) teach a CMP carrier system useful in a CMP process, the system comprising: an existing CMP machine, a CMP carrier (10) configured to retain a wafer (W), wherein the CMP carrier (10) is in the existing CMP machine and supplies pneumatic pressure for application to the wafer during operation of the existing CMP machine; a computer 900 programmed with a software program to receive a signal indicating voltage proportional to a downforce setting (the piezoelectric layer 800 contains portions such as portions 802, 804 that experiences a reaction force from the downforce of the piezoelectric layer 800 pressing on the wafer W, thus generating a voltage signal indicating a proportional downforce setting) (“When the pressure units 100 (See FIG. 5) exert force on the piezoelectric layer 800 to make the piezoelectric layer 800 pressing the substrate W, the first portion 802 of the piezoelectric layer 800 pressing on the protruded portion W1 bears the reaction force higher than the reaction force that the second portion 804 of the piezoelectric layer 800 pressing on the concave portion W2 bears, and therefore, the voltage generated by the piezoelectric material on the first portion 802 is not equal to the voltage generated by the piezoelectric material on the second portion 804.”) [0030]); and automatically calculate a downforce voltage corresponding to the downforce pneumatic pressure setting and output the downforce voltage to a voltage to pressure converter [0031], wherein the voltage to pressure converter outputs a downforce pneumatic pressure proportional to the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723